Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-12, 15, 17, 19, 23-25, and 27-29 are withdrawn from further consideration as set forth in the previous office action.

Claim 10 is under 35 U.S.C. 103 as being unpatentable over Kilduff in view of Karzmar (3763972) or Morenstein (7093323).  Kilduff teaches a bag (figs 2, 5) comprising: a first compartment comprised of a base having a plurality of sidewalls rising therefrom and a top section secured to the sidewalls at an end opposite the base, the plurality of sidewalls comprising a pair of transparent sidewalls and a pair of support sidewalls, a pair of flaps (25/29 fig. 2, 58, fig. 5) secured to the base of the first compartment; each flap of the pair of flaps securable to a corresponding transparent sidewall via an attachment device (zipper 402/fig. 4B); an opening located through the top section; wherein the opening leads into the first compartment, the opening comprising a closure device.
With respect to the transparent sidewall, note that the material in Kilduff mesh material which is a transparent material.  

Whitaker (20150000805), abstract:
A bag constructed a least in part of transparent plastic vinyl, PVC, mesh or other material that allows a clear unrestricted view of the contents held inside the walls of the bag.(with emphasis)

Abdill (20140158565):
a transparent material, for example, a mesh-like fabric, allowing the traveler to view its contents without having to remove the footwear. (with emphasis)

Kinzer (6076641):
The dividers 80, 81 preferably are fashioned from a mesh or netting material known in the art, so as to be transparent and fully flexible(with emphasis.

	Regarding the new limitation that each handle of the pair of handles is disposed on the top section of the first compartment on opposing sides of the opening, Karzmar teaches that it is known in the art to provide handle on the top wall.   Morenstein also teaches that it is known in the art to provide handle on the top wall adjacent the opening.  It would have been obvious to one of ordinary skill in the art to provide the handle of either Karzmar or Morenstein to provide an alternative location for the handle and/or to provide ergonomic handle to carry the bag easily.
Regarding claim 20, note the pair of handles 108 on opposing sides of the opening. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kilduff rejections, as set forth above, in view of Greiner (20070267114).  Kilduff meets all claimed limitations except for the flaps completely cover the pair of transparent sidewalls, Greiner teaches that it is known in the art to provide two side flaps completely cover the sidewalls. it would have been obvious to one of ordinary skill in the art to provide the two side flaps completely cover the sidewalls to provide additional venting.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greiner (20070267114).   Greiner teaches a bag (figs 4A-B) comprising: a first compartment comprised of a base having a plurality of sidewalls rising therefrom and a top section secured to the the plurality of sidewalls comprising a pair of transparent sidewalls:
[0029] With reference to FIGS. 4A-B it should be noted that, in contrast to  panels 11 and 13 of handbag 10, upper edges of panels 41, 43 are disposed below  upper edges of main section panels 410, 430, and that panels 41, 43, being  secured by gussets 413, do not open out to lie approximately flat alongside  main section 44, but are held at an acute angle with respect to panels 410,  430.  However, according to the alternate embodiments represented by FIGS.  4A-B, any or all of outer surfaces of panels 410, 430, which are disposed alongside panels 41 and 43, and inner surfaces of panels 41, 43 include a compartment, similar to the compartments previously described (FIGS. 3A-C), (with emphasis)

and a pair of support sidewalls, a pair of flaps (41/43 fig. 4b) secured to the base of the first compartment, each flap of the pair of flaps securable to a corresponding transparent sidewall at 401, an opening 402 located through the top section.  
With respect to the limitation the plurality of sidewalls comprising a pair of transparent sidewalls note that transparent walls formed by the transparent sidewalls at 35/37 in fig. 3B and 36/38 in fig. 3C.  Note that the claim merely requires the sidewall comprises transparent material, and the transparent material at 35/37 in fig. 3B and 36/38 in fig. 3C meet the claim limitation.  Also note that the claim is a “comprising” type and do not limit other material, e.g., 21, defining the compartment with the opening at 102.
Regarding the new limitation, note the handle 46/48 on opposing sides of the opening on the top section of the first compartment.
Claims 10, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Greiner in view of Karzmar (3763972) or Morenstein (7093323).  Greiner teaches a bag (fig. 2) comprising: a first compartment comprised of a base having a plurality of sidewalls rising therefrom and a top section secured to the sidewalls at an end opposite the base, a plurality of sidewalls comprising a pair of transparent sidewalls, and a pair of support sidewalls 12, a pair of flaps (11/13 fig. 2) secured to the base of the first compartment, each flap of the pair of flaps securable to a corresponding transparent sidewall at 101/103, an opening 102 located through the top section.  
With respect to the limitation the plurality of sidewalls comprising a pair of transparent sidewalls note that transparent walls formed by the transparent sidewalls at 35/37 in fig. 3B and 36/38 in fig. 3C.  Note that the claim merely requires the sidewall comprises transparent material, and the transparent material at 35/37 in fig. 3B and 36/38 in fig. 3C meet the claim limitation.  Also note that the claim is a “comprising” type and do not limit other material, e.g., 21, defining the compartment with the opening at 102.
Regarding the new limitation that each handle of the pair of handles is disposed on the top section of the first compartment on opposing sides of the opening, Karzmar teaches that it is known in the art to provide handle on the top wall.   Morenstein also teaches that it is known in the art to provide handle on the top wall adjacent the opening.  It would have been obvious to one of ordinary skill in the art to provide the handle of either Karzmar or Morenstein to provide an alternative location for the handle and/or to provide ergonomic handle to carry the bag easily.
Claims 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner rejections, as set forth above, in view of Dyke (3443671).  Dyke teaches that it is known in the art to provide extension members formed by gusset with zippers 26/36.  It would have been obvious to one of ordinary skill in the art to provide extension members as taught by Dyke to provide added room for the bag. 

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TRI M. MAI
Examiner
Art Unit 3733




/TRI M MAI/Examiner, Art Unit 3733